
	

113 S551 IS: Capital Construction Fund Penalty Relief Act
U.S. Senate
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 551
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2013
			Mr. Wyden (for himself,
			 Ms. Murkowski, Mr. Begich, Ms.
			 Cantwell, Mrs. Murray, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide an election to terminate certain capital
		  construction funds without penalties.
	
	
		1.Short titleThis Act may be cited as the
			 Capital Construction Fund Penalty
			 Relief Act.
		2.Election to terminate
			 certain capital construction funds
			(a)Amendments to
			 chapter 535 of title 46, United States Code
				(1)In
			 generalChapter 535 of title
			 46, United States Code, is amended by adding at the end the following new
			 section:
					
						53518.Election to
				terminate
							(a)In
				general
								(1)ElectionAny
				person who has entered into an agreement under this chapter with respect to a
				vessel operated in the fisheries of the United States may make an election
				under this paragraph to terminate the capital construction fund established
				under such agreement.
								(2)Effect of
				election on individualsIn the case of an individual who makes an
				election under paragraph (1) with respect to a capital construction
				fund—
									(A)any amount
				remaining in such capital construction fund on the date of such election shall
				be distributed to such individual as a nonqualified withdrawal, except
				that—
										(i)in computing the
				tax on such withdrawal, except as provided in paragraph (4), subsections
				(c)(3)(B) and (f) of section 53511 shall not apply; and
										(ii)the taxpayer may
				elect to average the income from such withdrawal as provided in subsection (b);
				and
										(B)such individual
				shall not be eligible to enter into, directly or indirectly, any future
				agreement to establish a capital construction fund under this chapter with
				respect to a vessel operated in the fisheries of the United States.
									(3)Effect of
				election for entities
									(A)In
				generalIn the case of a person (other than an individual) who
				makes an election under paragraph (1)—
										(i)the total amount
				in the capital construction fund on the date of such election shall be
				distributed to the shareholders, partners, or members of such person in
				accordance with the terms of the instruments setting forth the ownership
				interests of such shareholders, partners, or members;
										(ii)each
				shareholder, partner, or member shall be treated as having established a
				special temporary capital construction fund and having deposited amounts
				received in the distribution into such special temporary capital construction
				fund;
										(iii)no gain or loss
				shall be recognized with respect to such distribution;
										(iv)the basis of any
				shareholder, partner, or member in the person shall not be reduced as a result
				of such distribution;
										(v)any amounts not
				distributed pursuant to clause (i) shall be distributed in a nonqualified
				withdrawal; and
										(vi)such person
				shall not be eligible to enter into, directly or indirectly, any future
				agreement to establish a capital construction fund under this chapter with
				respect to a vessel operated in the fisheries of the United States.
										(B)Special
				temporary capital construction fundsFor purposes of this
				chapter, a special temporary capital construction fund shall be treated in the
				same manner as a capital construction fund established under section 53503,
				except that the following rules shall apply:
										(i)A
				special temporary capital construction fund shall be established without regard
				to any agreement under section 53503 and without regard to any eligible or
				qualified vessel.
										(ii)Section 53505
				shall not apply and no amounts may be deposited into a special temporary
				capital construction fund other than amounts received pursuant to a
				distribution described in subparagraph (A)(i).
										(iii)In the case of
				any amounts distributed from a special temporary capital construction fund
				directly to a capital construction fund of the taxpayer established under
				section 53505—
											(I)no gain or loss
				shall be recognized;
											(II)the limitation
				under section 53505 shall not apply with respect to any amount so
				transferred;
											(III)such amounts
				shall not reduce taxable income under section 53507(a)(1); and
											(IV)for purposes of
				section 53511(e), such amounts shall be treated as deposited in the capital
				construction fund on the date that such funds were deposited in the capital
				construction fund with respect to which the election under paragraph (1) was
				made.
											(iv)In the case of
				any amounts distributed from a special temporary capital construction fund
				pursuant to an election under paragraph (1), clauses (i) and (ii) of paragraph
				(2)(A) shall not apply to so much of such amounts as are attributable to
				earnings accrued after the date of the establishment of such special temporary
				capital construction fund.
										(v)Any amount not
				distributed from a special temporary capital construction fund before the due
				date of the tax return (including extension) for the last taxable year of the
				individual ending before January 1, 2019, shall be treated as distributed to
				the taxpayer on the day before such due date as if an election under paragraph
				(1) were made by the taxpayer on such day.
										(C)RegulationsThe
				joint regulations shall provide rules for—
										(i)assigning the
				amounts received by the shareholders, partners, or members in a distribution
				described in subparagraph (A)(i) to the accounts described in section 53508(a)
				in special temporary capital construction funds; and
										(ii)preventing the
				abuse of the purposes of this section.
										(4)Tax benefit
				ruleRules similar to the rules under section 53511(f)(3) shall
				apply for purposes of determining tax liability on any nonqualified withdrawal
				under paragraph (2)(A), (3)(A)(v), or (3)(B)(v).
								(5)ElectionAny
				election under paragraph (1)—
									(A)may only be
				made—
										(i)by a person who
				maintains a capital construction fund with respect to a vessel operated in the
				fisheries of the United States on the date of the enactment of this section;
				or
										(ii)by a person who
				maintains a capital construction fund which was established pursuant to
				paragraph (3)(A)(ii) as a result of an election made by an entity in which such
				person was a shareholder, partner, or member;
										(B)shall be made not
				later than the due date of the tax return (including extensions) for the
				person's last taxable year ending on or before December 31, 2018; and
									(C)shall apply to
				all amounts in the capital construction fund with respect to which the election
				is made.
									(b)Election to
				average incomeAt the election of an individual who has received
				a distribution described in subsection (a), for purposes of section 1301 of the
				Internal Revenue Code of 1986—
								(1)such individual
				shall be treated as engaged in a fishing business, and
								(2)such distribution
				shall be treated as income attributable to a fishing business for such taxable
				year.
								.
				(2)Conforming
			 amendments
					(A)Section 53511 of
			 title 46, United States Code, is amended by striking section
			 53513 and inserting sections 53513 and 53518.
					(B)The table of
			 sections for chapter 535 of title 46, United States Code, is amended by
			 inserting after the item relating to section 53517 the following new
			 item:
						
							
								53518. Election to
				terminate.
							
							.
					(b)Amendments to
			 the Internal Revenue Code of 1986
				(1)In
			 generalSection 7518 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
					
						(j)Election To
				terminate capital construction funds
							(1)In
				generalAny person who has entered into an agreement under
				chapter 535 of title 46 of the United States Code, with respect to a vessel
				operated in the fisheries of the United States may make an election under this
				paragraph to terminate the capital construction fund established under such
				agreement.
							(2)Effect of
				election on individualsIn the case of an individual who makes an
				election under paragraph (1) with respect to a capital construction fund, any
				amount remaining in such capital construction fund on the date of such election
				shall be distributed to such individual as a nonqualified withdrawal, except
				that—
								(A)in computing the
				tax on such withdrawal, except as provided in paragraph (4), paragraphs
				(3)(C)(ii) and (6) of subsection (g) shall not apply, and
								(B)the taxpayer may
				elect to average the income from such withdrawal as provided in paragraph
				(6).
								(3)Effect of
				election for entities
								(A)In
				generalIn the case of a person (other than an individual) who
				makes an election under paragraph (1)—
									(i)the total amount
				in the capital construction fund on the date of such election shall be
				distributed to the shareholders, partners, or members of such person in
				accordance with the terms of the instruments setting forth the ownership
				interests of such shareholders, partners, or members,
									(ii)each
				shareholder, partner, or member shall be treated as having established a
				special temporary capital construction fund and having deposited amounts
				received in the distribution into such special temporary capital construction
				fund,
									(iii)no gain or loss
				shall be recognized with respect to such distribution,
									(iv)the basis of any
				shareholder, partner, or member in the person shall not be reduced as a result
				of such distribution, and
									(v)any amounts not
				distributed pursuant to clause (i) shall be distributed as a nonqualified
				withdrawal.
									(B)Special
				temporary capital construction fundsFor purposes of this
				section, a special temporary capital construction fund shall be treated in the
				same manner as a capital construction fund established under section 53503 of
				title 46, United States Code, except that the following rules shall
				apply:
									(i)Subsection (a)
				shall not apply and no amounts may be deposited into a special temporary
				capital construction fund other than amounts received pursuant to a
				distribution described in subparagraph (A)(i).
									(ii)In the case of
				any amounts distributed from a special temporary capital construction fund
				directly to a capital construction fund of the taxpayer established under
				section 53505 of title 46, United States Code—
										(I)no gain or loss
				shall be recognized;
										(II)the limitation
				under subsection (a) shall not apply with respect to any amount so
				transferred;
										(III)such amounts
				shall not reduce taxable income under subsection (c)(1)(A); and
										(IV)for purposes of
				subsection (g)(5), such amounts shall be treated as deposited in the capital
				construction fund on the date that such funds were deposited in the capital
				construction fund with respect to which the election under paragraph (1) was
				made.
										(iii)In the case of
				any amounts distributed from a special temporary capital construction fund
				pursuant to an election under paragraph (1), subparagraphs (A) and (B) of
				paragraph (2) shall not apply to so much of such amounts as are attributable to
				earnings accrued after the date of the establishment of such special temporary
				capital construction fund.
									(iv)Any amount not
				distributed from a special temporary capital construction fund before the due
				date of the tax return (including extension) for the last taxable year of the
				individual ending before January 1, 2019, shall be treated as distributed to
				the taxpayer on the day before such due date as if an election under paragraph
				(1) were made by the taxpayer on such day.
									(C)RegulationsThe
				joint regulations shall provide rules for—
									(i)assigning the
				amounts received by the shareholders, partners, or members in a distribution
				described in subparagraph (A)(i) to the accounts described in subsection (d)(1)
				in special temporary capital construction funds; and
									(ii)preventing the
				abuse of the purposes of this section.
									(4)Tax benefit
				ruleRules similar to the rules under subsection (g)(6)(B) shall
				apply for purposes of determining tax liability on any nonqualified withdrawal
				under paragraph (2), (3)(A)(v), or (3)(B)(iv).
							(5)ElectionAny
				election under paragraph (1)—
								(A)may only be
				made—
									(i)by a person who
				maintains a capital construction fund with respect to a vessel operated in the
				fisheries of the United States on the date of the enactment of this subsection,
				or
									(ii)by a person who
				maintains a capital construction fund which was established pursuant to
				subparagraph (3)(A)(ii) as a result of an election made by an entity in which
				such person was a shareholder, partner, or member,
									(B)shall be made not
				later than the due date of the tax return (including extensions) for the
				person's last taxable year ending on or before December 31, 2018, and
								(C)shall apply to
				all amounts in the capital construction fund with respect to which the election
				is made.
								(6)Election to
				average incomeAt the election of an individual who has received
				a distribution described in paragraph (2), for purposes of section 1301—
								(A)such individual
				shall be treated as engaged in a fishing business, and
								(B)such distribution
				shall be treated as income attributable to a fishing business for such taxable
				year.
								.
				(2)Conforming
			 amendmentSection 7518(g)(1) of such Code is amended by striking
			 subsection (h) and inserting subsections (h) and
			 (j).
				
